Exhibit 99.10 Page one: COVER PAGE People's Republic of China Certificate of Land Use Right Page two: CERTIFICATE OF LAND USE RIGHTS Number: WuKai (Gong) Guoyong (2010) Number 028 Land Use Right Owner: Deer Technology (Anhui) Co., Ltd. Address: Development Zone, West Huaihe Road East District Parcel Number: [intentionally blank] Map Number: [intentionally blank] Land Type (Purpose): Industrial Land Purchase Price: [intentionally blank] Method of Land Use Right Acquisition: Expiration Date: 50 Years (Starting from July 15, 2010) Land Use Area Size: 289,415.79 square meters Exclusive Area:[intentionally blank] Shared Area: 0.00 square meters According to such laws as "The Constitution of the People's Republic of China", "The Law of Land Administration of the People's Republic of China", and"The Law of the People's Republic of China on Administration of the Urban Real Estate",in order to protect the rights of the land use right owner, this certificate registers the owner of the stated land use rights, and upon examining and verification, approve this registration and grant the certification. Seal: Wuhu City Government [SEALED] Date: October 11, 2010 [FOLD-OUT MAP] [SEALED] Seal:Wuhu Municipal Bureau of Land and Resources [SEALED] Date: October 11, 2010 Seal: Ministry of Land and Resources of the People's Republic of China, Administration of Land Certificate [SEALED] Number: 019711318 S
